Exhibit 10.3


SECOND AMENDED AND RESTATED PERFORMANCE GUARANTY
This SECOND AMENDED AND RESTATED PERFORMANCE GUARANTY, dated as of August 21,
2019 (this “Performance Guaranty”), is made by DXC TECHNOLOGY COMPANY, a Nevada
corporation (“Performance Guarantor” or “DXC”), in favor of PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent (as defined below) (the “Guaranteed Party”)
for the benefit of the Secured Parties.
WITNESSETH
WHEREAS, DXC Receivables LLC (f/k/a CSC Receivables LLC), a Delaware limited
liability company (the “Seller”), as buyer, DXC, as servicer (in such capacity,
together with its successors and assigns, the “Servicer”), Alliance-One
Services, Inc., a Delaware corporation (“Alliance-One”), CSC Consulting, Inc., a
Massachusetts corporation (“CSC Consulting”), CSC Cybertek Corporation, a Texas
corporation (“CSC Cybertek”), Mynd Corporation, a South Carolina corporation
(“Mynd”), PDA Software Services LLC, a Delaware limited liability company (“PDA
Software”), DXC Technology Services LLC, a Delaware limited liability company
(“DXC Technology Services”), and Computer Sciences Corporation, a Nevada
corporation (“CSC”), have entered into that certain Purchase and Sale Agreement,
dated as of December 21, 2016, as amended by that certain First Amendment to the
Purchase and Sale Agreement, dated as of August 22, 2018, as further amended by
that certain Second Amendment to the Purchase and Sale Agreement, dated as of
September 24, 2018, as further amended by that certain Third Amendment to the
Purchase and Sale Agreement, dated as of August 21, 2019 (and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase and Sale Agreement”). Each entity from time to time party to the
Purchase and Sale Agreement as an originator thereunder is herein referred to as
an “Originator” and, collectively, as the “Originators.” Pursuant to the
Purchase and Sale Agreement, the Originators have sold and will from time to
time continue to sell Receivables and Related Rights to the Seller;
WHEREAS, the Seller, as seller, DXC, as Servicer, the Persons from time to time
party thereto as Purchasers (the “Purchasers”) and the Administrative Agent have
entered into that certain Receivables Purchase Agreement, dated as of December
21, 2016, as amended by that certain First Amendment to the Receivables Purchase
Agreement, dated as of January 24, 2017, as further amended by that certain
Second Amendment to the Receivables Purchase Agreement, dated as of September
15, 2017, as further amended by that certain Third Amendment to the Receivables
Purchase Agreement, dated as of August 22, 2018, as further amended by that
certain Fourth Amendment to the Receivables Purchase Agreement, dated as of
September 24, 2018, as further amended by that certain Fifth Amendment to the
Receivables Purchase Agreement, dated as of June 25, 2019, as further amended by
that certain Sixth Amendment to the Receivables Purchase Agreement, dated as of
August 21, 2019 (and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
pursuant to which (i) the Purchasers have made and may continue to make
Investments from time to time, (ii) the Seller has granted to the Administrative
Agent (on behalf of the Secured Parties) a security interest in the Sold Assets
and Seller Collateral and (iii) the Servicer services the Pool Receivables;
WHEREAS, DXC is the performance guarantor under that certain Performance
Guaranty, dated as of December 21, 2016, made by CSC in favor of the Guaranteed
Party for the benefit of the Secured Parties, as amended by that certain
Guarantor Assumption Agreement and Joinder, dated as of April 3, 2017, pursuant
to which CSC assigned and the Performance Guarantor assumed all rights,
obligations and liabilities as performance guarantor under the Existing Guaranty
(as defined below), as further confirmed and acknowledged by DXC pursuant to
that certain Confirmation and Acknowledgment, dated as of August 22, 2018, as
amended and restated by that certain Amended and Restated Performance Guaranty,
dated as of September 24, 2018 (and as amended, restated or otherwise modified
from time to time, the “Existing Guaranty”);
WHEREAS, as of the date hereof, Performance Guarantor is the direct or indirect
owner of 100% of the issued and outstanding Capital Stock of the Seller and of
each Originator; provided, however, that with respect to CSC Consulting, CSC
owns CSC Consulting’s common stock and Class B preferred shares but The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Cayman Branch (“BTMU Cayman”), owns CSC Consulting’s
Class A participating preferred shares;
WHEREAS, Performance Guarantor’s execution and delivery of this Performance
Guaranty are requirements to the continued effectiveness of the Receivables
Purchase Agreement;
WHEREAS, Performance Guarantor has determined that its execution and delivery of
this Performance Guaranty is in its best interests because, inter alia,
Performance Guarantor (individually) and Performance Guarantor and its
Affiliates (collectively) will derive substantial direct and indirect benefit
from (i) each Originator’s sales of Receivables to the Seller from time to time
under the Purchase and Sale Agreement, (ii) the financial accommodations made by
the Purchasers to the Seller from time to time under the Receivables Purchase
Agreement and (iii) the other transactions contemplated under the Purchase and
Sale Agreement and the Receivables Purchase Agreement; and
WHEREAS, the Guaranteed Party, for the benefit of the Secured Parties, and
Performance Guarantor desires to amend and restate the Existing Guaranty on the
terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Performance Guarantor hereby agrees as
follows:
1.
Performance Guarantor hereby unconditionally and irrevocably undertakes and
assures for the benefit of the Administrative Agent (including, without
limitation, as assignee of the Seller’s rights, interests and claims under the
Purchase and Sale Agreement), the Purchasers and each of the other Secured
Parties the due and punctual performance and observance by each Originator
(together with their respective successors and assigns, collectively, the
“Covered Entities”, and each, a “Covered Entity”) of the terms, covenants,
indemnities, conditions, agreements, undertakings and obligations on the part of
such Covered Entity to be performed or observed by it under the Purchase and
Sale Agreement, the Receivables Purchase Agreement and each of the other
Transaction Documents to which such Covered Entity is a party, including,
without limitation, any agreement or obligation of such Covered Entity to pay
any indemnity or make any payment in respect of any applicable dilution
adjustment or repurchase obligation under any such Transaction Document, in each
case on the terms and subject to the conditions set forth in the applicable
Transaction Documents as the same shall be amended, restated, supplemented or
otherwise modified and in effect from time to time (all such terms, covenants,
indemnities, conditions, agreements, undertakings and obligations on the part of
the Covered Entities to be paid, performed or observed by them being
collectively called the “Guaranteed Obligations”). Without limiting the
generality of the foregoing, Performance Guarantor agrees that if any Covered
Entity shall fail in any manner whatsoever to perform or observe any of its
Guaranteed Obligations when the same shall be required to be performed or
observed under any applicable Transaction Document, then Performance Guarantor
will itself duly and punctually perform or observe any of such Guaranteed
Obligations capable of performance by Performance Guarantor, or cause to be
performed or observed, such Guaranteed Obligations. Performance Guarantor agrees
that its obligations under this Performance Guaranty shall be irrevocable. It is
expressly acknowledged that this Performance Guaranty is a guarantee of
performance only and is not a guarantee of the payment of any Pool Receivables,
and there shall be no recourse to Performance Guarantor for any non-payment or
delay in payment of any Pool Receivables solely by reason of the bankruptcy,
insolvency or lack of creditworthiness of the related Obligor or the
uncollectability of any such Pool Receivables or for any Guaranteed Obligations
the payment of which could otherwise constitute recourse to Performance
Guarantor or any Covered Entity for uncollectible Pool Receivables.

2.
Performance Guarantor absolutely, unconditionally and irrevocably agrees to pay
promptly on demand all costs and expenses of the Guaranteed Party, if any
(including, without limitation, reasonable and documented counsel fees and out
of pocket expenses) in connection with enforcement (whether through negotiation,
legal proceedings or otherwise) of its rights under this Performance Guaranty or
any other Transaction Document (the “Expense Obligations”).

3.
Performance Guarantor agrees to pay the Guaranteed Obligations and Expense
Obligations, regardless of any applicable law now or hereafter in effect in any
jurisdiction affecting any terms of any Transaction Document or the rights of
the Guaranteed Party with respect thereto, and notwithstanding a discharge in
bankruptcy of all or any part of the Covered Entities’ obligations under the
Transaction Documents. The liability of Performance Guarantor hereunder shall be
an absolute and primary obligation of payment and the Guaranteed Party shall not
be required to first (i) proceed against any Covered Entity; (ii) proceed
against or exhaust any security held from any Covered Entity; or (iii) pursue
any other remedies it may have, including remedies against other guarantors.

4.
Performance Guarantor unconditionally and irrevocably waives promptness,
diligence, notice of acceptance hereof, and all other notices and demands of any
kind to which Performance Guarantor may be entitled as a guarantor (other than
as expressly provided in this Performance Guaranty), including, without
limitation, demands of payment and notices of nonpayment, default, protest and
dishonor to any Covered Entity. Performance Guarantor further hereby waives
notice of, consents to, and irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the following: (a) any
agreement or arrangement for payment, extension or subordination, of the whole
or any part of any Covered Entity’s obligations under the Transaction Documents,
(b) the modification, amendment, waiver or consent to departure of any of the
terms of the Transaction Documents, including, without limitation, in the time,
place or manner of payment or any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Covered Entity or
otherwise, (c) the forbearance by the Guaranteed Party in the exercise of any
rights against any Covered Entity, (d) the change in location or release of any
collateral of any Covered Entity (if any) or the taking of a security interest
in any additional or substituted collateral of any Covered Entity (if any), (e)
any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto, (f) any defense arising by reason of
any claim or defense based upon an election of remedies by the Guaranteed Party
that in any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of Performance Guarantor or other rights of Performance Guarantor to proceed
against any Covered Entity, (g) any defense based on the right of set-off or
counterclaim against or in respect of the obligations owed by any Covered Entity
under the Transaction Documents, or (h) any other circumstance (including,
without limitation, any statute of limitations) or any existence of or reliance
on any representation by the Guaranteed Party that might otherwise constitute a
defense available to, or a discharge of any Covered Entity or any other
guarantor or surety. The only defenses Performance Guarantor shall have under
this Performance Guaranty are the defenses described in Section 12 and the
payment in full of the Guaranteed Obligations and Expense Obligations.

5.
This Performance Guaranty will continue to be effective or will be reinstated,
as the case may be, if at any time any payment made to the Guaranteed Party of
any of the Guaranteed Obligations is rescinded or must be returned upon the
occurrence of any bankruptcy proceeding of any Covered Entity, as if such
payment had not been made.

6.
This Performance Guaranty is a continuing guaranty and shall continue in full
force and effect until terminated pursuant to the last sentence of this Section
6. Upon the Final Payout Date, this Performance Guaranty shall automatically
terminate (subject to the reinstatement provisions set forth in Section 5 of
this Performance Guaranty).

7.
Performance Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against any
Covered Entity that arise from the existence, payment, performance or
enforcement of this Performance Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Guaranteed Party against such Covered Entity, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, unless and
until all of the Guaranteed Obligations and Expense Obligations shall have been
paid in full in cash. If any amount shall be paid to Performance Guarantor in
violation of the immediately preceding sentence at any time prior to the payment
in full in cash of the Guaranteed Obligations and Expense Obligations, such
amount shall be received and held in trust for the benefit of the Guaranteed
Party, and shall forthwith be paid or delivered to the Guaranteed Party in the
same form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and Expense Obligations, as
applicable, and all other amounts payable under this Performance Guaranty.

8.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, PERFORMANCE GUARANTOR AND THE
GUARANTEED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS PERFORMANCE GUARANTY. Any assignee of the Guaranteed Party permitted by the
Transaction Documents and all subsequent assignees permitted by the Transaction
Documents shall have all of the rights of the Guaranteed Party hereunder and may
enforce this Performance Guaranty with the same force and effect as if such
Guaranty were given to such assignee in the first instance. The invalidity,
illegality or unenforceability of any provision of this Performance Guaranty
shall not affect the validity, legality or enforceability of any of its other
provisions. THIS PERFORMANCE GUARANTY, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. This Performance Guaranty shall be binding on
Performance Guarantor and its successors and assigns.

9.
PERFORMANCE GUARANTOR AND THE GUARANTEED PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW
YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS PERFORMANCE GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY. PERFORMANCE
GUARANTOR AND THE GUARANTEED PARTY WAIVE, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
PERFORMANCE GUARANTOR CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS DIRECTED TO
UNDERSIGNED AT ITS ADDRESS SET FORTH BELOW.

10.
Performance Guarantor represents and warrants to each Secured Party as of the
date hereof, on each Settlement Date and on the day of each Investment, Release
and delivery of an Information Package:

(a)Organization and Good Standing. Performance Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada. Performance Guarantor is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions which require such
qualification, except to the extent that failure to so qualify would not have a
Material Adverse Effect.
(b)    Power and Authority; Due Authorization. Performance Guarantor has all
necessary corporate power and authority to (i) execute and deliver this
Performance Guaranty and the other Transaction Documents to which it is a party
and (ii) perform its obligations under this Performance Guaranty and the other
Transaction Documents to which it is a party and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Performance Guaranty and the other Transaction Documents to which it is a party
have been duly authorized by Performance Guarantor by all necessary corporate
action.
(c)    Binding Obligations. This Performance Guaranty and each of the other
Transaction Documents to which it is a party constitutes legal, valid and
binding obligations of Performance Guarantor, enforceable against Performance
Guarantor in accordance with their respective terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
(d)    No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Performance Guaranty
and each other Transaction Document to which Performance Guarantor is a party,
and the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms or provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the organizational
documents of Performance Guarantor or any material indenture, sale agreement,
credit agreement, loan agreement, security agreement, mortgage, deed of trust or
other material agreement or instrument to which Performance Guarantor is a party
or by which it or any of its property is bound, (ii) result in the creation or
imposition of any material Adverse Claim (other than Permitted Adverse Claims)
upon any of its properties pursuant to the terms of any such indenture, credit
agreement, loan agreement, agreement, mortgage, deed of trust or other material
agreement or instrument, other than this Performance Guaranty and the other
Transaction Documents or (iii) conflict with or violate any Applicable Law,
except in each case to the extent that any such conflict, breach, default,
Adverse Claim or violation could not reasonably be expected to have a Material
Adverse Effect.
(e)    Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to Performance Guarantor’s actual knowledge
threatened, against Performance Guarantor before any Governmental Authority: (i)
asserting the invalidity of this Performance Guaranty or any of the other
Transaction Documents to which Performance Guarantor is a party or any of the
transactions contemplated hereby or thereby; or (ii) except as publicly
disclosed in reports filed under the Exchange Act prior to the date hereof,
which individually or in the aggregate for all such actions, suits, proceedings
and investigations, could reasonably be expected to have a Material Adverse
Effect.
(f)    No Consents. Performance Guarantor is not required to obtain the consent
of any other party or any consent, license, approval, registration,
authorization or declaration of or with any Governmental Authority in connection
with the execution, delivery, or performance of this Performance Guaranty or any
other Transaction Document to which it is a party that has not already been
obtained, except (i) where the failure to obtain such consent, license,
approval, registration, authorization or declaration could not reasonably be
expected to have a Material Adverse Effect or (ii) filings with the SEC to the
extent required by Applicable Law.
(g)    Compliance with Applicable Law. Performance Guarantor (i) has maintained
in effect all qualifications required under Applicable Law applicable to
Performance Guarantor and (ii) has complied with all Applicable Laws applicable
to Performance Guarantor, except to the extent the failure to maintain such
qualifications or comply with such Applicable Laws could not reasonably be
expected to have a Material Adverse Effect.
(h)    Accuracy of Information. All certificates, reports, statements, documents
and other information furnished to the Administrative Agent or any other Secured
Party by Performance Guarantor pursuant to any provision of this Performance
Guaranty or any other Transaction Document, or in connection with or pursuant to
any amendment or modification of, or waiver under, this Performance Guaranty or
any other Transaction Document, taken together with any information contained in
the public filings made by Performance Guarantor with the SEC pursuant to the
1934 Act, is, at the time the same are so furnished, complete and correct in all
material respects on the date the same are furnished to the Administrative Agent
or such other Secured Party, and does not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of
Performance Guarantor, Performance Guarantor represents only that such
information was prepared in good faith by management of Performance Guarantor on
the basis of assumptions believed by such management to be reasonable as of the
time made.
(i)    Other Transaction Documents. Each representation and warranty made by
Performance Guarantor under each other Transaction Document to which it is a
party is true and correct in all material respects as of the date when made.
(j)    Investment Company Act. Performance Guarantor is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.
(k)    Anti-Corruption Laws and Sanctions. Performance Guarantor has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by Performance Guarantor, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Performance Guarantor, its Subsidiaries and to the
knowledge of Performance Guarantor its directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (i) Performance Guarantor, any Subsidiary of
Performance Guarantor or to the knowledge of Performance Guarantor any of the
directors or officers of Performance Guarantor, (ii) to the knowledge of
Performance Guarantor or such Subsidiary, any director or officer of any
Subsidiary of Performance Guarantor or (iii) to the knowledge of Performance
Guarantor, any employee or agent of Performance Guarantor or any Subsidiary that
will act in any capacity in connection with or benefit from the facility
established under the Transaction Documents, is a Sanctioned Person.
(l)    Financial Condition. The audited consolidated balance sheet of
Performance Guarantor and its consolidated Subsidiaries as of April 1, 2019 and
the related audited statements of income and shareholders’ equity of Performance
Guarantor and its consolidated Subsidiaries for the fiscal year then ended,
copies of which have been furnished to the Administrative Agent and the Group
Agents, present fairly in all material respects the consolidated financial
position of Performance Guarantor and its consolidated Subsidiaries for the
period ended on such date, all in accordance with GAAP consistently applied.
(m)    Solvency. Performance Guarantor is Solvent.
(n)    Separateness. Performance Guarantor is aware that the Administrative
Agent and the other Secured Parties have entered into the Receivables Purchase
Agreement in reliance on the Seller being a separate entity from Performance
Guarantor and Performance Guarantor’s other Affiliates (including, without
limitation, the Covered Entities) and has taken such actions and implemented
such procedures as are necessary on its part to ensure that Performance
Guarantor and each of its Affiliates (including, without limitation, the Covered
Entities) will take all steps necessary to maintain the Seller’s identity as a
separate legal entity from Performance Guarantor and its Affiliates (including,
without limitation, the Covered Entities) and to make it manifest to third
parties that the Seller is an entity with assets and liabilities distinct from
those of Performance Guarantor and its Affiliates (including, without
limitation, the Covered Entities).
(o)    ERISA. Except as disclosed in reports filed under the Exchange Act by
Performance Guarantor prior to the date hereof:
(i)    No ERISA Event has occurred or is reasonably expected to occur (other
than for premiums payable under Title IV of ERISA), that would reasonably be
expected to result in a liability to Performance Guarantor or its ERISA
Affiliates of more than $250,000,000 over the amount previously reflected for
any such liabilities, in accordance with GAAP, on the financial statements
delivered pursuant to Section 8.02(b)(v) of the Receivables Purchase Agreement;
(ii)    Schedule B (Actuarial Information) to Performance Guarantor’s most
recently completed annual report (Form 5500 Series) for each Pension Plan,
copies of which have been filed with the Internal Revenue Service and furnished
to the Administrative Agent, is complete and, to the best knowledge of
Performance Guarantor, accurate, and since the date of such Schedule B there has
been no change in the funding status of any such Pension Plan except any change
that would not reasonably be expected to have a material adverse effect on the
business, financial condition or operations of Performance Guarantor and its
Subsidiaries, taken as a whole;
(iii)    As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability to Performance
Guarantor or any of its ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan, when aggregated with such potential liability for a complete
withdrawal for all Multiemployer Plans, based on information available pursuant
to Section 4221(e) of ERISA, does not exceed $250,000,000;
(iv)    Performance Guarantor and each of its ERISA Affiliates are in compliance
with all applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan except
for any such failure to perform or comply that would not reasonably be expected
to have a material adverse effect on the business, financial condition or
operations of Performance Guarantor and its Subsidiaries, taken as a whole;
(v)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service that the Employee Benefit Plan is so qualified (or a timely application
for such a determination letter is pending), and to the best of Performance
Guarantor’s knowledge, the Employee Benefit Plan has not been operated in any
way that would result in the Employee Benefit Plan no longer being so qualified
except as would not reasonably be expected to have a material adverse effect on
the business, financial condition or operations of Performance Guarantor and its
Subsidiaries, taken as a whole; and
(vi)    Neither Performance Guarantor nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
insolvent, in reorganization or has been terminated or has been determined to be
in “endangered” or “critical” status, within the meaning of Title IV of ERISA,
and, to the best knowledge of Performance Guarantor, no Multiemployer Plan is
reasonably expected to be insolvent, in reorganization or to be terminated or to
be determined to be in “endangered” or “critical” status within the meaning of
Title IV of ERISA, in each case, resulting in liability to Performance Guarantor
or its ERISA Affiliates of more than $250,000,000.
(p)    Preliminary Statements. The statements set forth in the preliminary
statements to this Performance Guaranty are true and correct.
(q)    Reaffirmation of Representations and Warranties. On the date of each
Investment, on the date of each Release, on each Settlement Date and on the date
each Information Package is delivered to the Administrative Agent or any Group
Agent under the Receivables Purchase Agreement, Performance Guarantor shall be
deemed to have certified that (i) all representations and warranties of
Performance Guarantor hereunder are true and correct in all material respects
(unless such representation or warranty contains a materiality qualification
and, in such case, such representation or warranty shall be true and correct as
made) on and as of such day as though made on and as of such day, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation or warranty shall be true
and correct as made) as of such date) and (ii) no Event of Termination,
Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event has occurred and is continuing or will result from such
Investment or Release.
11.
Performance Guarantor covenants and agrees that, from the date hereof until the
Final Payout Date, Performance Guarantor will observe and perform all of the
following covenants:

(a)    Ownership and Control. Performance Guarantor shall continue to own,
directly or indirectly, 100% of the issued and outstanding Capital Stock and
other equity interests of each Originator and the Seller; provided, however,
that with respect to CSC Consulting, CSC shall continue to own only CSC
Consulting’s common stock and Class B preferred shares but not CSC Consulting’s
Class A participating preferred shares. Without limiting the generality of the
foregoing, Performance Guarantor shall not permit the occurrence of any Change
in Control.
(b)    Existence. Performance Guarantor shall keep in full force and effect its
existence and rights as a corporation under the laws of the State of Nevada, and
shall obtain and preserve its qualification to do business in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Performance Guaranty, the other Transaction Documents and
the Sold Assets and Seller Collateral except to the extent the failure to
maintain such qualification could not reasonably be expected to have a Material
Adverse Effect.
(c)    Compliance with Laws. Performance Guarantor will comply with all
Applicable Laws to which it may be subject, except to the extent any
non-compliance would not reasonably be expected to have a Material Adverse
Effect.
(d)    Sale of Assets. Performance Guarantor will not, and will not permit any
Covered Entity to, directly or indirectly sell, transfer, assign, convey or
lease whether in one or a series of transactions, all or substantially all of
its assets (other than in accordance with the Transaction Documents), unless (i)
the Guaranteed Party has received 30 days’ prior notice thereof, (ii) no Event
of Termination, Unmatured Event of Termination, Non-Reinvestment Event or
Unmatured Non-Reinvestment Event has occurred and is continuing or would result
immediately after giving effect thereto, (iii) the Guaranteed Party has received
executed copies of all documents, certificates and opinions (including, without
limitation, opinions relating to bankruptcy and UCC matters) as the Guaranteed
Party shall reasonably request, (iv) if Performance Guarantor is not the
surviving entity, the surviving entity provides an acknowledgment or
reaffirmation of its obligations hereunder and under the other Transaction
Documents to which it (or the applicable non-surviving entity) was a party, and
(v) Performance Guarantor has promptly executed (if necessary) and delivered all
further instruments and documents, and has taken all further actions, that may
be necessary or desirable, or that the Guaranteed Party may reasonably request,
to enable the Guaranteed Party (on behalf of the Secured Parties) to exercise
and enforce their respective rights and remedies under this Performance
Guaranty.
(e)    Actions Contrary to Separateness. Performance Guarantor will not take any
action inconsistent with the terms of Section 8.03 of the Receivables Purchase
Agreement.
12.
Except as otherwise provided in this Performance Guaranty, Performance Guarantor
shall be under no greater obligation or greater liability under this Performance
Guaranty in relation to any Guaranteed Obligation than Performance Guarantor
would have been under the Transaction Documents if Performance Guarantor had
been named as an Originator in the Transaction Documents and any defenses
available to an Originator in respect of its obligations under the Transaction
Documents or otherwise shall be available to Performance Guarantor, and
Guaranteed Party may not recover under the Transaction Documents, this
Performance Guaranty or otherwise for the same loss more than once. For the
avoidance of doubt, this Section shall not be construed as superseding or
derogating from the agreements and waivers set forth in Sections 3 or 4 above.

13.
Unless otherwise defined herein, capitalized terms defined in the Receivables
Purchase Agreement and used herein shall have the meanings given to them in the
Receivables Purchase Agreement.

14.
Performance Guarantor acknowledges that each Secured Party may assign its
rights, remedies, powers and privileges under this Performance Guaranty to the
extent permitted in the Receivables Purchase Agreement. Performance Guarantor
agrees that the Guaranteed Party and the Secured Parties shall have the right to
enforce this Performance Guaranty and to exercise directly all of its rights,
remedies, powers and privileges under this Performance Guaranty (including the
right to give or withhold any consents or approvals to be given or withheld by
it under this Performance Guaranty) and Performance Guarantor agrees to
cooperate fully with the Guaranteed Party and the Secured Parties in the
exercise of such rights, remedies, powers and privileges.

15.
No amendment or waiver of any provision of this Performance Guaranty shall be
effective unless the same shall be in writing and signed by the Guaranteed Party
and Performance Guarantor, and no consent to any departure by Performance
Guarantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Guaranteed Party, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

16.
All notices and other communications hereunder shall, unless otherwise stated
herein, be in writing and unless otherwise stated shall be made by email or
letter to each party hereto, at its address set forth under its name on Schedule
III of the Receivables Purchase Agreement or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
notices, requests and demands shall be deemed to have been duly given or made
(a) when dispatched by email during the recipient’s normal business hours when
the confirmation showing the completed transmission has been received, or (b) if
mailed via a reputable international courier, when it has been left at the
relevant address or five (5) Business Days after being delivered to such
reputable international courier, in an envelope addressed to the applicable
person at that address and to the attention of the person(s) set forth above.
Each party to this Performance Guaranty shall promptly inform the other parties
hereto of any changes in their respective addresses, email address specified
herein.

17.
This Performance Guaranty is the product of mutual negotiations by the parties
thereto and their counsel, and no party shall be deemed the draftsperson of this
Performance Guaranty or any provision hereof or to have provided the same.
Accordingly, in the event of any inconsistency or ambiguity of any provision of
this Performance Guaranty, such inconsistency or ambiguity shall not be
interpreted against any party because of such party’s involvement in the
drafting thereof.

18.
The Administrative Agent and the other Secured Parties may at any time during
the continuance of an Event of Termination, setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby waived)
any deposits and any other indebtedness held or owing by such Person (including
by any branches or agencies of such Person) to, or for the account of,
Performance Guarantor against the obligations owing by Performance Guarantor
hereunder (even if contingent or unmatured); provided that such Person shall
notify Performance Guarantor promptly following such setoff

19.
On the date hereof, the Existing Guaranty shall be amended, restated and
superseded in its entirety by this Performance Guaranty. Performance Guarantor
acknowledges and agrees that (i) this Performance Guaranty does not constitute a
novation or termination of the Existing Guaranty as in effect immediately prior
to the effectiveness of this Performance Guaranty and (ii) the obligations of
Performance Guarantor under the Existing Guaranty as in effect immediately prior
to the effectiveness of this Performance Guaranty are in all respects continuing
(as amended and restated hereby) with only the terms thereof being modified as
provided in this Performance Guaranty. Each reference to the Existing Guaranty
or the “Performance Guaranty” in any Transaction Document shall be deemed to be
a reference to this Performance Guaranty as amended and restated hereby.








[Signature page follows.]



Dated Effective as of the date first written above.
DXC TECHNOLOGY COMPANY, a Nevada corporation
By /s/ Paul N. Saleh
Name: Paul N. Saleh
Title: Executive Vice President and Chief Financial Officer


By /s/ William L. Deckelman, Jr.
Name: William L. Deckelman, Jr.
Title: Executive Vice President, General Counsel and Secretary


NOTICE ADDRESS:
DXC TECHNOLOGY COMPANY
1775 Tysons Boulevard
Tysons, VA 22102
USA
Attention: Executive Vice President, General Counsel and Secretary




PNC BANK, NATIONAL ASSOCIATION


By /s/ Christopher Blaney
Name: Christopher Blaney
Title: Senior Vice President






1